Citation Nr: 1636799	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disease (GERD) and a hiatal hernia, also claimed as secondary to the acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disorder, to include PTSD, and the service-connected degenerative disc disease of the lumbosacral spine.  

4.  Entitlement to an initial higher (compensable) rating for arthritis and tendonitis of the right hand (claimed with a fracture).  

5.  Entitlement to an increase in a 10 percent rating for right knee degenerative joint disease.  

6.  Entitlement to an increase in a 30 percent rating for residuals of a right knee medial meniscectomy.  

7.  Entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1975 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010, March 2011, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The April 2010 RO decision granted service connection and a noncompensable rating for arthritis and tendonitis of the right hand (clamed with a fracture), effective July 23, 2009; granted service connection and a 10 percent rating for chondrocalcinosis of the menisci of the left knee, effective July 22, 2009; and granted service connection and a 10 percent rating for degenerative disc disease of the lumbosacral spine, effective July 22, 2009.  By this decision, the RO also increased the rating for the Veteran's service-connected residuals of a right knee meniscectomy to 30 percent, effective June 8, 2009, and increased the rating for the Veteran's service-connected left shoulder injury to 10 percent, effective June 8, 2009.  The RO further denied service connection for an acquired psychiatric disorder, to include PTSD (listed as a mental disorder); erectile dysfunction, also claimed as secondary to the acquired psychiatric disability, to include PTSD; a heart disability, also claimed as secondary to the acquired psychiatric disability to include PTSD and/or a service-connected right knee disabilities; a gastrointestinal condition, to include GERD and a hiatal hernia, also claimed as secondary to the acquired psychiatric disability, to include PTSD; a sleep disability, also claimed as secondary to the acquired psychiatric disability, to include PTSD; and for a dental disability.  An increase in a 10 percent rating for right knee degenerative joint disease and a TDIU, were also denied by the RO at that time.  

A March 2011 RO decision denied service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disability, to include PTSD, and the service-connected degenerative disc disease of the lumbosacral spine.  

The January 2013 RO decision denied service connection for a facial scar and for a right shoulder disability.  By this decision, the RO also granted a separate 10 percent rating for instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee, effective June 22, 2009, and increased the rating for the Veteran's service-connected residuals of a left shoulder injury to 20 percent, effective June 8, 2009.  

In a June 2015 decision, the Board denied service connection for an acquired psychiatric disability, to include PTSD; erectile dysfunction, also claimed as secondary to the acquired psychiatric disability, to include PTSD; a heart disability, also claimed as secondary to the acquired psychiatric disability, to include PTSD, and/or the service-connected right knee disabilities; a gastrointestinal condition, to include GERD and a hiatal hernia, also claimed as secondary to the acquired psychiatric disability, to include PTSD; a sleep disability, also claimed as secondary to the acquired psychiatric disability, to include PTSD; constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disability, to include PTSD, and the service-connected degenerative joint disease of the lumbosacral spine; a facial scar; a right shoulder disability; and for a dental disability.  By this decision, the Board also denied an initial higher (compensable) rating for arthritis and tendonitis of the right hand (claimed with a fracture); an increase in a 10 percent rating for right knee degenerative joint disease; an increase in a 30 percent rating for residuals of a right knee medial meniscectomy; an initial rating higher than 10 percent for instability due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee; an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee; an increase in a 20 percent rating for residuals of a left shoulder injury; and a TDIU.  

The Veteran then appealed the Board's June 2015 decision, as to the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD; entitlement to service connection for a gastrointestinal condition, to include GERD and a hiatal hernia, also claimed as secondary to the acquired psychiatric disability, to include PTSD; entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disability, to include PTSD, and the service-connected degenerative disc disease of the lumbosacral spine; entitlement to an initial higher (compensable) rating for arthritis and tendonitis of the right hand (claimed with a fracture); entitlement to an increase in a 10 percent rating for right knee degenerative joint disease; entitlement to an increase in a 30 percent rating for residuals of a right knee medial meniscectomy; entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee; and entitlement TDIU rating, to the United States Court of Appeals for Veterans Claims (Court). In April 2016, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision, as to those issues, be vacated and remanded.  An April 2016 Court Order granted the motion.  The Court indicated that the remaining issues denied in the June 2015 Board decision were to be dismissed.  

The issues have been recharacterized to comport with the evidence of record.

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD; entitlement to service connection for a gastrointestinal condition, to include GERD and a hiatal hernia, also claimed as secondary to the acquired psychiatric disability, to include PTSD; entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disability, to include PTSD, and the service-connected degenerative disc disease of the lumbosacral spine; entitlement to an initial rating higher than 10 percent for arthritis and tendonitis of the right hand (claimed with a fracture); entitlement to an increase in a 10 percent rating for right knee degenerative joint disease; entitlement to an increase in a 30 percent rating for residuals of a right knee medial meniscectomy; entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee; and entitlement to a TDIU rating, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the entire appeal period, the Veteran's right hand disability has been productive of at least arthritis of minor joints.  


CONCLUSION OF LAW

The criteria for at least an initial 10 percent rating for arthritis and tendonitis of the right hand, claimed with a fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

Furthermore, 38 C.F.R. § 4.45(f) (2015) provides that " . . . [f]or the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  

The Veteran is service-connected for arthritis and tendonitis of the right hand (claimed with a fracture).  A February 2010 VA hand, thumb, and fingers examination indicates a diagnosis of mild arthritis and tendonitis (dorsum) of the right hand.  A November 2012 VA hand and finger conditions examination report relates a diagnosis of a fracture of the distal phalangeal joint, mildly displaced.  

The Board finds that the evidence of record demonstrates evidence of arthritis of a group of minor joints.  Therefore, an initial 10 percent rating for arthritis and tendonitis of the right hand (claimed with a fracture) is warranted.  To this extent, the appeal is granted.  While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issue would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  


ORDER

An initial higher rating of at least 10 percent is granted for arthritis and tendonitis of the right hand (claimed with a fracture), subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for an acquired psychiatric disability, to include PTSD; entitlement to service connection for a gastrointestinal condition, to include GERD and a hiatal hernia, also claimed as secondary to the acquired psychiatric disability, to include PTSD; entitlement to service connection for constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), also claimed as secondary to the acquired psychiatric disability, to include PTSD, and the service-connected degenerative disc disease of the lumbosacral spine; entitlement to an initial rating higher than 10 percent for arthritis and tendonitis of the right hand (claimed with a fracture); entitlement to an increase in a 10 percent rating for right knee degenerative joint disease; entitlement to an increase in a 30 percent rating for residuals of a right knee medial meniscectomy; entitlement to an initial rating higher than 10 percent for limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee; and entitlement to a TDIU rating.  

As to the Veteran's service-connected arthritis and tendonitis of the right hand (claimed with a fracture), as discussed in the decision above, the aforementioned allowance of a 10 percent initial rating is not complete grant of the benefits sought on appeal.  However, before the Board can determine whether a higher rating is warranted for the Veteran's service-connected arthritis and tendonitis of the right hand (claimed with a fracture), further development is required.  38 C.F.R. § 19.9 (2015).  Additionally, given this change in circumstances, and to afford the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU.  

Further, the Board notes that in the April 2016 joint motion, the parties agreed that the Board relied upon inadequate examinations as to the remaining issues on appeal, exclusive of the issue of entitlement to a TDIU rating.  The joint motion indicates that a remand is warranted for VA examinations and for the Board to provide with an adequate statement of reasons and bases.   

In light of the April 2016 joint motion, the Board finds that it has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examinations to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his service connection claims, and to assess the current nature, extent and severity of his service-connected disabilities in regard to his claims for increased ratings.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Board also observes that the findings in the most recent knee and lower leg conditions examination report are inadequate as to the Veteran's service-connected right knee degenerative joint disease, residuals of a right knee medial meniscectomy, and limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee, in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated examination is necessary prior to resolution of this appeal.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, as the Veteran's claim for a TDIU is inextricably intertwined with his claims for increased ratings for arthritis and tendonitis of the right hand (claimed with a fracture), right knee degenerative joint disease, and residuals of a right knee medial meniscectomy, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems; gastrointestinal problems; bowel problems; right hand problems; right knee degenerative joint disease; residuals of a right knee medical meniscectomy, and limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service symptomatology regarding his claimed acquired psychiatric disability, to include PTSD; gastrointestinal condition, to include GERD and hiatal hernia; and his constipation (claimed as irritable bowel syndrome (constipation and diarrhea)), as well as the nature, extent, and severity of his service-connected arthritis and tendonitis of the right hand (claimed with a fracture); right knee degenerative joint disease; residuals of a right knee medical meniscectomy, and limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee, and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination, to determine if he suffers from PTSD as a result of a verified stressor, or from any other psychiatric disorder related to service.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present (to include a depressive disorder, not otherwise specified), and a diagnosis of PTSD must be ruled in or excluded.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed gastrointestinal condition, to include GERD and a hiatal hernia.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current gastrointestinal conditions, to include GERD and a hiatal hernia.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed gastrointestinal disorders, to include GERD and a hiatal hernia, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of gastrointestinal problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine, to include medications for such disability such as Vicodin, Naproxen, and Morphine, caused or aggravated any currently diagnosed gastrointestinal conditions, to include GERD and a hiatal hernia.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed gastrointestinal conditions, to include GERD and a hiatal hernia, by the Veteran's service-connected degenerative disc disease of the lumbosacral spine, to include medications for such disability such as Vicodin, Naproxen, and Morphine, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed conditions prior to aggravation by the service-connected degenerative disc disease of the lumbosacral spine.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed constipation (claimed as irritable bowel syndrome (constipation and diarrhea)).  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current bowel disorders (including constipation, diarrhea, irritable bowel syndrome, and diverticulosis, etc.).  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed bowel disorders (including constipation, diarrhea, irritable bowel syndrome, and diverticulosis, etc.), are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of bowel problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine, to include medications for such disability such as Vicodin, Naproxen, and Morphine, caused or aggravated any currently diagnosed bowel disorders (including constipation, diarrhea, irritable bowel syndrome, and diverticulosis, etc.).  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed bowel disorders (including constipation, diarrhea, irritable bowel syndrome, and diverticulosis, etc.), by the Veteran's service-connected degenerative disc disease of the lumbosacral spine, to include medications for such disability such as Vicodin, Naproxen, and Morphine, is found, the examiner must attempt to establish a baseline level of severity of such diagnosed conditions prior to aggravation by the service-connected degenerative disc disease of the lumbosacral spine.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected arthritis and tendonitis of the right hand (claimed with a fracture).  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected arthritis and tendonitis of the right hand (claimed with a fracture) must be reported in detail.  

The examiner must conduct a thorough orthopedic examination of the Veteran's right hand provide diagnoses of any pathology found.  

The examiner must be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right is used repeatedly over a period of time.  

The examiner must further list all neurological impairment caused by the service-connected right arthritis and tendonitis of the right hand (claimed with a fracture).  The examiner must also provide an opinion as to whether any such neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerve, and state the severity of the impairment of the nerve affected.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right knee degenerative joint disease, residuals of a right knee medial meniscectomy, and limitation of motion due to degenerative arthritis with chondrocalcinosis of the menisci of the left knee.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected right knee and left knee disabilities must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's right knee and left knee disabilities and provide diagnoses of any pathology found.  

In examining the right knee and left knee disabilities, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the right knee disability and the left knee disability, respectively, include recurrent subluxation or lateral instability.  

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right knee and/or left knee are used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


